Citation Nr: 0526685	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  95-30 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to April 
1995.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The June 1995 rating decision relevantly 
denied service connection for a left knee disability.  

In June 2002, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  

In October 2003 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

The October 2003 Board remand also included the issue of 
entitlement to service connection for tinnitus.  However, a 
subsequent April 2005 rating decision granted service 
connection for tinnitus and assigned an initial 10 percent 
rating for the disability.  As service connection has been 
granted for this disability and the veteran has not as yet 
indicated disagreement with the initial rating, this issue is 
not longer for appellate consideration.


FINDINGS OF FACT

1.  Any left knee complaints noted in service were treated 
and completely resolved by the time the veteran separated 
from service.

2.  The evidence of record does not show that the veteran's 
current left knee complaints are etiologically linked to her 
service or any incident therein.




CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the June 1995 rating decision from which the current 
appeal originates.  She was provided with a statement of the 
case in July 1995 and a supplemental statement of the case in 
April 2005, which notified her of the issue addressed, the 
evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.

In January 2003, after the relevant June 1995 rating 
decision, VA provided the veteran with adequate notice 
regarding what information and evidence is needed to 
substantiate her claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in her possession that 
pertains to the claim.  While the notice provided to the 
veteran in January 2003, was not given prior to the RO 
adjudication of the relevant claim in June 1995, the notice 
was provided by VA prior to recertification of the claim, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
VA provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate her claim 
for service connection in the January 2003 notice and the 
July 1995 statement of the case, as well as what information 
and evidence must be submitted by the veteran in the January 
2003 letter, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
her possession that pertains to the claim.

In this respect, the Board notes that the January 2003 letter 
informed the veteran that she could tell VA about any 
additional information or evidence she wanted VA to obtain 
for her and advised her that VA would make reasonable efforts 
to help her get evidence necessary to support her claim, but 
that she must give them enough information to request such 
evidence.  Although the letter did not specifically state the 
veteran could submit any evidence in her possession, it did 
state that she could provide VA with appropriate information 
to obtain evidence.  Thus, the discussion contained in this 
letter furnished the veteran notice of the evidence she still 
needed to send to VA, the evidence that VA would assist in 
obtaining, and in effect requested that the veteran provide 
VA with or identify any additional evidence that she 
possessed or knew of that could help to substantiate her 
claim.  At this stage of the appeal, no further notice is 
needed to comply with the VCAA, and the Board finds that any 
failure to provide the veteran with VCAA notice prior to the 
initial RO decisions did not affect the essential fairness of 
the adjudication, and therefore was not prejudicial to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The content 
of this notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which she 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and VA treatment records, as well as VA 
treatment records and a compensation examination report and a 
transcript of the veteran's testimony at her personal 
hearing.  The veteran has not alleged that there are any 
other outstanding available medical records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The veteran's service medical records indicate that she was 
treated in April 1993 for left knee trauma after having 
fallen that morning.  Examination of the knee revealed a 
moderate amount of swelling to the medial aspect of the left 
knee.  There was no evidence of edema or ecchoymosis.  Range 
of motion was limited.  X-ray studies of the left knee were 
negative for abnormality.  Later that month she was seen for 
follow-up.  The assessment was resolving left knee contusion.  
A March 1995 medical history report shows the veteran denied 
having any problems with her knees.  She did report problems 
with her left foot.  The accompanying separation examination 
report indicates that clinical evaluation of her lower 
extremities was normal.

VA treatment records, dating from May 1995 to May 2004, show 
the veteran sought treatment for complaints of left knee pain 
beginning in January 1998.  She was assessed with 
patellofemoral pain and started physical therapy.  A February 
1998 treatment record shows the veteran's report of left knee 
hyperextension since a July 1990 left ankle injury.  X-ray 
studies of the left knee were within normal limits.  There 
was mild crepitus with left knee active range of motion.  The 
assessment indicates that the veteran's left knee symptoms 
had increased since she began using shoe inserts recently.  
In July 1998, she was followed-up for her left patellofemoral 
pain.  The assessment shows that her pain had improved.  In 
May 2004, the veteran was seen with a chief complaint of 
joint pain with swelling and stiffness.  She described her 
knee pain as different and worse with activity, and gave a 
history of a knee injury secondary to a fall in service.  She 
was eventually treated for rheumatoid arthritis.

During her June 2002 travel board hearing before the 
undersigned, the veteran testified that she injured her 
ankles during her second week of boot camp and that she later 
injured her left knee.  She testified that she has 
subsequently experienced swelling and hyperextension in her 
left knee.

A December 2004 VA orthopedic examination report notes the 
veteran's history of an in-service left knee injury in 1993.  
The examination report also notes that X-ray studies of her 
knee at the time were negative.  There were no subsequent 
knee injuries.  The veteran gave a history of rheumatoid 
arthritis for which she took Methotrexate.  The diagnosis was 
painful left knee with normal examination and zero to mild 
functional loss due to pain.  The examiner noted that the 
veteran's claims file was reviewed in conjunction with the 
examination.  The examiner also noted that an April 1993 
treatment record indicated that the veteran's left knee 
contusion was resolving and that there was no other mention 
of her left knee condition during the remainder of her 
service.  Based on a review of the records and the 
examination findings, the examiner opined that the veteran's 
current painful left knee condition was not likely due to her 
left knee contusion secondary to a fall in April 1993, but 
was more likely due to her rheumatoid arthritis condition.

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

While the evidence reveals that she currently has a painful 
left knee condition, there is no competent medical evidence 
of record etiologically linking the veteran's current left 
knee condition to her service or any incident therein.  
Although service medical records do show that she was treated 
in 1993 for left knee complaints following an injury, 
subsequent service medical records show that her left knee 
complaints resolved.  The remainder of her service medical 
records do not show any further complaints or symptomatology 
associated with left knee problems.  Moreover, the veteran 
denied any knee problems at the time of her March 1995 
separation examination.  Under the circumstances, the Board 
finds that any left knee problem treated in service was acute 
and transitory, which had completely resolved by the time she 
was separated from service.  Further, there is no medical 
evidence of record etiologically linking her currently 
diagnosed painful left knee condition to her left knee injury 
in service.  In fact, the December 2004 examiner opined that 
her current left knee complaints were unlikely related to her 
1993 in-service injury and were more likely than not related 
to her recently diagnosed rheumatoid arthritis.

Although the veteran believes her currently diagnosed left 
knee disability is the result of her in-service left knee 
injury, she is not competent to provide evidence that 
requires medical knowledge.  Grottveit v. Brown, supra; 
Espiritu v. Derwinski, supra.  Accordingly, the claim for 
service connection for a left knee disability must be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for a left knee disability, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left knee disability is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


